                Case 16-26113-SMG          Doc 244   Filed 09/11/20    Page 1 of 32


                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    FORT LAUDERDALE DIVISION

  In re:                                         §     Case No. 16-26113-SMG
                                                 §
  ENDLESS JEWELRY NORTH AND                      §
  SOUTH AMERICA, LLC                             §
                                                 §
                      Debtor(s)                  §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          Marc P. Barmat, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $251,098.25             Assets Exempt:       NA
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $360,951.91         Without Payment:     NA

Total Expenses of
Administration:                   $720,450.18


        3)      Total gross receipts of $1,081,402.09 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $0.00 (see Exhibit 2), yielded net receipts of $1,081,402.09 from
the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
                Case 16-26113-SMG            Doc 244     Filed 09/11/20     Page 2 of 32




                                   CLAIMS           CLAIMS             CLAIMS               CLAIMS
                                 SCHEDULED         ASSERTED           ALLOWED                PAID
  Secured Claims
  (from Exhibit 3)                      $0.00               $0.00              $0.00               $0.00
  Priority Claims:
      Chapter 7
      Admin. Fees and                     NA        $720,450.18         $720,450.18         $720,450.18
      Charges
       (from Exhibit 4)
      Prior Chapter
      Admin. Fees and                     NA                $0.00              $0.00               $0.00
      Charges (from
      Exhibit 5)
      Priority
      Unsecured                     $4,457.05          $72,414.67         $38,552.66         $58,365.50
      Claims
      (From Exhibit 6)
  General Unsecured
  Claims (from                   $2,278,905.59     $1,373,890.44       $1,181,981.05        $302,586.41
  Exhibit 7)
           Total
     Disbursements               $2,283,362.64     $2,166,755.29       $1,940,983.89      $1,081,402.09

        4). This case was originally filed under chapter 7 on 12/02/2016. The case was pending
  for 44 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 08/11/2020                               By: /s/ Marc P. Barmat
                                                         /Ma Trustee
                                                         rc
                                                         P.
                                                         Bar
                                                         mat

  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-7-TDR (10/1/2010)
                Case 16-26113-SMG              Doc 244       Filed 09/11/20          Page 3 of 32


                                                  EXHIBITS TO
                                                 FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                        DESCRIPTION                                     UNIFORM                          AMOUNT
                                                                       TRAN. CODE                       RECEIVED
Accounts Receivable                                                       1121-000                        $58,020.88
Bank of America Checking Account #1349                                    1129-000                           $427.23
Bank of America Checking Account - Canada - #9203                         1129-000                         $7,358.51
Bank of America Checking Account - US - #1365                             1129-000                         $3,762.73
Furniture, Fixtures, Equipment                                            1129-000                        $13,237.50
Inventory                                                                 1129-000                       $155,000.00
Inventory - Packing material - Boardman, OH                               1129-000                         $5,050.00
Bank of America CAD Account                                               1229-000                           $100.00
Bank of America Merchant Services                                         1229-000                        $27,856.30
CNA Insurance Refund                                                      1229-000                            $73.42
First Data Canada - Merchant Services                                     1229-000                         $5,472.45
MGM Resorts Refund                                                        1229-000                           $147.16
United Healthcare Rebate Checks                                           1229-000                         $2,145.91
Adv. 17-01443 - Commercial Printers Inc                                   1241-000                         $6,250.00
Preference - United Parcel Service                                        1241-000                        $17,500.00
Settlement - Gray Kirk Vansant Advertising                                1241-000                         $4,000.00
Settlement - Gunster Yoakley Law Firm                                     1241-000                         $5,000.00
Stipulation for Settlement - Leiden Company LLC                           1241-000                        $12,500.00
Stipulation for Settlement with Art Guild of Philadelphia                 1241-000                         $7,500.00
D&O Policy Insurance Claim Settlement                                     1249-000                       $750,000.00
TOTAL GROSS RECEIPTS                                                                                   $1,081,402.09

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES
 NONE


 EXHIBIT 3 – SECURED CLAIMS
 NONE


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

       PAYEE               UNIFORM               CLAIMS              CLAIMS             CLAIMS             CLAIMS
                          TRAN. CODE          SCHEDULED            ASSERTED           ALLOWED                PAID
Marc P. Barmat,              2100-000                       NA       $55,692.06        $55,692.06         $55,692.06
Trustee
Marc P. Barmat,              2200-000                       NA          $539.06           $539.06            $539.06
Trustee
EJ Fulfillment LLC           2410-000                       NA       $22,799.97        $22,799.97         $22,799.97


UST Form 101-7-TDR (10/1/2010)
                 Case 16-26113-SMG          Doc 244   Filed 09/11/20        Page 4 of 32


iStorage Boynton              2420-000            NA          $7,256.24            $7,256.24         $7,256.24
Beach
Millennium                    2420-000            NA         $10,025.00           $10,025.00        $10,025.00
Relocation Services
Trustee Insurance             2420-750            NA          $5,100.00            $5,100.00         $5,100.00
Agency
Green Bank                    2600-000            NA          $3,826.81            $3,826.81         $3,826.81
Paychek Inc                   2690-000            NA              $765.00           $765.00           $765.00
Furr Cohen, Attorney          3110-000            NA        $139,475.00      $139,475.00           $139,475.00
for Trustee fees
Furr Cohen, Attorney          3120-000            NA          $8,643.97            $8,643.97         $8,643.97
for Trustee exp
Cimo Mazer Mark               3210-000            NA        $101,637.00      $101,637.00           $101,637.00
PLLC, Attorney for
Trustee fees
Genovese Joblove &            3210-000            NA        $168,698.00      $168,698.00           $168,698.00
Battista, PA, Attorney
for Trustee fees
Alan Barbee,                  3410-000            NA        $190,658.00      $190,658.00           $190,658.00
Accountant for
Trustee fee
Alan Barbee,                  3420-000            NA          $1,111.16            $1,111.16         $1,111.16
Accountant for
Trustee exp
National Auction              3620-000            NA          $4,222.91            $4,222.91         $4,222.91
Company, Auctioneer
for Trustee
TOTAL CHAPTER 7 ADMIN. FEES AND                   NA        $720,450.18      $720,450.18           $720,450.18
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

 CLAIM           CLAIMANT           UNIFORM         CLAIMS           CLAIMS           CLAIMS         CLAIMS
NUMBER                             TRAN. CODE    SCHEDULED         ASSERTED         ALLOWED            PAID
     1        Igne Bynens            5300-000            $0.00      $12,850.00        $12,850.00     $8,268.97
     2        Bonnie Dooley          5300-000            $0.00      $14,049.17             $0.00         $0.00
     10       Jaqueline D            5300-000            $0.00        $1,719.81        $1,719.81     $1,106.69
              Sigrist
     13       Vinesh Dusara          5300-000            $0.00        $1,526.49        $1,526.49      $982.30
     19       Matthew Carlozzi       5300-000            $0.00      $12,850.00        $12,850.00     $8,268.97
     29       Mary Picone            5300-000            $0.00        $1,222.21        $1,222.21      $786.49
    30P       Internal Revenue       5800-000            $0.00      $19,812.84             $0.00    $19,812.84
              Service
    40A       Florida                5800-000         $4,457.05        $229.50          $229.50       $229.50
              Department of
              Revenue
UST Form 101-7-TDR (10/1/2010)
                Case 16-26113-SMG       Doc 244   Filed 09/11/20    Page 5 of 32


     41       Florida            5800-000           $0.00    $2,342.90     $2,342.90   $2,342.90
              Department of
              Revenue
     45       Franchise Tax      5800-000           $0.00    $2,508.29     $2,508.29   $2,508.29
              Board
              INTERNAL           5300-000           $0.00          $0.00      $0.00    $8,447.19
              REVENUE
              SERVICE
              Federal
              Withholding
              (Employee)
              INTERNAL           5300-000           $0.00          $0.00      $0.00     $437.45
              REVENUE
              SERVICE
              Medicare
              (Employee)
              INTERNAL           5300-000           $0.00          $0.00      $0.00    $1,870.45
              REVENUE
              SERVICE Social
              Security
              (Employee)
              Broward County     5800-000           $0.00          $0.00      $0.00       $0.00
              Revenue
              Florida            5800-000           $0.00      $814.55      $814.55     $814.55
              Department Of
              Revenue State
              Unemployment
              (Employer)
              INTERNAL           5800-000           $0.00      $181.01      $181.01     $181.01
              REVENUE
              SERVICE
              Federal
              Unemployment
              (Employer)
              INTERNAL           5800-000           $0.00      $437.45      $437.45     $437.45
              REVENUE
              SERVICE
              Medicare
              (Employer)
              INTERNAL           5800-000           $0.00    $1,870.45     $1,870.45   $1,870.45
              REVENUE
              SERVICE Social
              Security
              (Employer)
              Office of          5800-000           $0.00          $0.00      $0.00       $0.00
              Attorney General
              SEC                5800-000           $0.00          $0.00      $0.00       $0.00
              Headquarters
              Securities and     5800-000           $0.00          $0.00      $0.00       $0.00
              Exchange
              United States      5800-000           $0.00          $0.00      $0.00       $0.00
              Attorney
              General's
              US Attorney        5800-000           $0.00          $0.00      $0.00       $0.00

UST Form 101-7-TDR (10/1/2010)
                Case 16-26113-SMG          Doc 244     Filed 09/11/20      Page 6 of 32


              Southern District
              of
TOTAL PRIORITY UNSECURED CLAIMS                       $4,457.05      $72,414.67     $38,552.66   $58,365.50


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM          CLAIMANT            UNIFORM        CLAIMS           CLAIMS          CLAIMS        CLAIMS
NUMBER                             TRAN. CODE   SCHEDULED         ASSERTED        ALLOWED           PAID
    1A        Igne Bynens           7100-000            $0.00       $1,958.72       $1,958.72      $504.06
     3        Commercial            7100-000      $16,308.50       $16,308.50           $0.00         $0.00
              Printers, Inc.
     4        Goda                  7100-000            $0.00        $338.85         $338.85        $87.21
              Marcinkeviciute
    5A        M.S. Brown            7100-000         $4,071.50      $4,077.00           $0.00         $0.00
              Jewelers Inc.
     6        Murphy Jewelers       7100-000         $7,312.98      $7,867.58       $7,867.58     $2,024.64
              of Pottsville, LLC
     7        Natalie Cox           7100-000            $0.00        $840.00            $0.00         $0.00
     8        Les Productions       7100-000            $0.00      $69,019.24      $69,019.24    $17,761.41
              Graph-X Inc.
     9        Stephanie Espino      7100-000            $0.00       $1,130.00           $0.00         $0.00
     11       Groupe TVA Inc.       7100-000            $0.00       $2,500.00       $2,500.00      $643.35
     12       197 Ferry St          7100-000            $0.00       $1,655.00       $1,655.00      $425.90
     14       Gray                  7100-000         $8,000.00      $8,000.00           $0.00         $0.00
              KirkVanSant
              Advertising, Inc.
     15       EJ Fulfillment,       7100-000      $25,500.00       $75,500.00      $75,500.00    $19,429.17
              LLC
     16       Avinash Tiwari        7100-000            $0.00     $274,559.00     $274,559.00    $70,655.02
     17       Beatriz B Tharpe      7100-000            $0.00        $747.15         $747.15       $192.27
     18       Leisure, Inc.         7100-000            $0.00       $6,404.00           $0.00         $0.00
    19a       Matthew Carlozzi      7100-000            $0.00     $302,750.00     $337,150.00    $86,762.19
     20       Maggie and            7100-000         $6,116.65      $8,936.00       $8,936.00     $2,299.59
              Stella's Gifts
     21       Reflections Fine      7100-000          $205.20      $10,000.00           $0.00         $0.00
              Jewelry
     22       Beverly's             7100-000           $23.00         $23.00            $0.00         $0.00
              Jewelers 2
     23       Ivy Tower 101         7100-000      $17,973.56      $202,550.09     $202,550.09    $52,124.24
              Property, LLC
     24       Busy Bee              7100-000         $1,886.00      $1,886.00       $1,886.00      $485.34
              Jewelers
     25       De Lage Landen        7100-000          $221.67      $10,664.50      $10,664.50     $2,744.40
              Financial Services
              Inc.
     26       Wrights Farm          7100-000         $4,043.65      $4,039.65       $4,039.65     $1,039.56
              Corp.


UST Form 101-7-TDR (10/1/2010)
                Case 16-26113-SMG         Doc 244     Filed 09/11/20     Page 7 of 32


     27       RSVP                 7100-000         $2,373.50     $2,373.50     $2,373.50        $0.00
              CLERK, U.S.          7100-001            $0.00          $0.00         $0.00     $610.80
              BANKRUPTCY
              COURT (Claim
              No. 27; RSVP)
     28       Cartwright           7100-000         $7,505.33     $8,255.86     $8,255.86    $2,124.56
              Jewelers
    29a       Mary Picone          7100-000            $0.00        $12.00        $12.00         $0.00
              Clerk, US            7100-001            $0.00          $0.00         $0.00        $3.09
              Bankruptcy Court
              (Claim No. 29a;
              Mary Picone)
   30UP       Internal Revenue     7300-000            $0.00      $4,933.92     $4,933.92        $0.00
              Service
     31       Robic, LLP           7100-000          $709.00       $709.00       $709.00      $182.45
     32       Pitney Bowes         7100-000          $457.92      $2,783.40     $2,783.40     $716.28
              Global Financial
              Services LLC
     33       American Express     7100-000         $2,813.40     $5,678.79     $5,678.79    $1,461.38
              Travel Related
              Services Co, Inc
     34       Hill Barth & King    7100-000         $1,165.00     $1,165.00     $1,165.00     $299.80
              LLC
     35       Bradow Inc. dba      7100-000            $0.00      $1,866.00     $1,866.00     $480.20
              Bradow Jewelers
     36       Gunster, Yoakley     7100-000         $7,021.45    $20,634.85         $0.00        $0.00
              & Stewart, P.A.
    37A       Dun & Bradstreet     7100-000         $1,500.00     $1,500.00     $1,500.00     $386.01
     38       Leiden Cabinet       7100-000     $75,000.00      $142,196.00         $0.00        $0.00
              Company, LLC
     39       Brian Michaels       7100-000           $18.00      $3,655.00     $3,655.00     $940.58
              Jewelers
    40B       Florida              7300-000            $0.00       $165.00       $165.00         $0.00
              Department of
              Revenue
     42       Berkowitz            7100-000     $16,473.63       $16,473.63    $16,473.63    $4,239.32
              Pollack Brant
              Advisors and
              Accountants L
    43a       David Spivak         7100-000            $0.00     $25,986.39     $9,290.35    $2,390.78
    44A       Art Guild of         7100-000     $60,000.00      $122,689.06   $122,689.06   $31,572.81
              Philadelphia, Inc.
    45a       Franchise Tax        7300-000            $0.00      $1,058.76     $1,058.76        $0.00
              Board
              Abundantly           7100-000           $20.00          $0.00         $0.00        $0.00
              More- Rock
              Mount
              Adrienne Cox         7100-000            $7.50          $0.00         $0.00        $0.00
              ADT Security         7100-000          $120.96          $0.00         $0.00        $0.00
              Services

UST Form 101-7-TDR (10/1/2010)
                Case 16-26113-SMG        Doc 244     Filed 09/11/20   Page 8 of 32


              Al Finans           7100-000    $160,257.04         $0.00        $0.00   $0.00
              Alena Kirby         7100-000           $62.99       $0.00        $0.00   $0.00
              American Express    7100-000            $0.00       $0.00        $0.00   $0.00
              Andrew Z            7100-000           $30.00       $0.00        $0.00   $0.00
              Diamonds & Fine
              Jlry
              Artful Eye          7100-000          $688.00       $0.00        $0.00   $0.00
              Artin Fine          7100-000           $89.00       $0.00        $0.00   $0.00
              Jewelers
              Auto Premium        7100-000          $261.00       $0.00        $0.00   $0.00
              Assistance Co
              Baggett's Jewelry   7100-000           $19.00       $0.00        $0.00   $0.00
              Bank of America     7100-000          $272.00       $0.00        $0.00   $0.00
              Bateman             7100-000            $8.00       $0.00        $0.00   $0.00
              Jewellers
              Belle Jewelers-     7100-000            $7.00       $0.00        $0.00   $0.00
              Egg Harbor
              Belonging           7100-000         $1,278.00      $0.00        $0.00   $0.00
              Bill/ShipTo
              Belu Corp           7100-000          $747.15       $0.00        $0.00   $0.00
              Bere' Jewelers      7100-000          $100.00       $0.00        $0.00   $0.00
              Beverly Eskridge    7100-000          $312.36       $0.00        $0.00   $0.00
              Bijouterie          7100-000            $0.01       $0.00        $0.00   $0.00
              Ormstown
              Bijouterie Taras    7100-000           $36.00       $0.00        $0.00   $0.00
              Bonnie Dooley       7100-000         $4,844.50      $0.00        $0.00   $0.00
              Borsheims           7100-000           $34.00       $0.00        $0.00   $0.00
              Boutique
              Bill/Ship
              Brockhaus           7100-000           $16.00       $0.00        $0.00   $0.00
              Jewelry
              Carats              7100-000           $41.49       $0.00        $0.00   $0.00
              Carol Thompson      7100-000           $16.55       $0.00        $0.00   $0.00
              Cathy Cook          7100-000         $4,786.00      $0.00        $0.00   $0.00
              Jewelers
              Charlotte Lawson    7100-000           $21.00       $0.00        $0.00   $0.00
              Cindi's Diamond     7100-000          $188.00       $0.00        $0.00   $0.00
              Gallery
              Comcast             7100-000          $294.91       $0.00        $0.00   $0.00
              Comcast Business    7100-000          $905.99       $0.00        $0.00   $0.00
              CopierSource        7100-000          $166.26       $0.00        $0.00   $0.00
              International Inc
              Coventry            7100-000          $154.00       $0.00        $0.00   $0.00
              Corners-
              Pottstown
              Crawford's          7100-000          $165.00       $0.00        $0.00   $0.00
              Jewelers

UST Form 101-7-TDR (10/1/2010)
                Case 16-26113-SMG        Doc 244     Filed 09/11/20   Page 9 of 32


              Crescent Jewelers   7100-000          $437.50       $0.00        $0.00   $0.00
              Crider Jewelers     7100-000           $80.00       $0.00        $0.00   $0.00
              D & D Jewelers      7100-000          $285.00       $0.00        $0.00   $0.00
              D's Gifts           7100-000          $105.00       $0.00        $0.00   $0.00
              Dahlkemper's Jlry   7100-000          $164.00       $0.00        $0.00   $0.00
              Connection
              Daoud's Fine        7100-000         $1,169.00      $0.00        $0.00   $0.00
              Jewelry
              Debbie's Day Spa    7100-000           $25.00       $0.00        $0.00   $0.00
              & Salon
              Debra Minnis        7100-000           $17.50       $0.00        $0.00   $0.00
              Dempsey's           7100-000         $6,263.00      $0.00        $0.00   $0.00
              Jewelers
              Denise Henshaw      7100-000           $19.14       $0.00        $0.00   $0.00
              Deville Fine        7100-000           $95.80       $0.00        $0.00   $0.00
              Jewelry
              Diamond Center      7100-000           $13.00       $0.00        $0.00   $0.00
              of Murphy
              Dowell Insurance    7100-000         $6,241.15      $0.00        $0.00   $0.00
              Angency, Inc
              Dunkin's            7100-000           $40.00       $0.00        $0.00   $0.00
              Diamonds
              Bill/Ship TO
              East Towne          7100-000         $1,892.30      $0.00        $0.00   $0.00
              Jewelers
              Eastport Little     7100-000          $219.00       $0.00        $0.00   $0.00
              Secret
              Endless             7100-000    $143,034.70         $0.00        $0.00   $0.00
              International
              GmbH
              Endless Unsolved    7100-000     $13,489.00         $0.00        $0.00   $0.00
              Returns USD
              Ex Cetera Bill To   7100-000           $16.00       $0.00        $0.00   $0.00
              Fadens Jewelers     7100-000           $73.00       $0.00        $0.00   $0.00
              Falkenbergs         7100-000           $49.00       $0.00        $0.00   $0.00
              Fanedos Jewelry     7100-000          $170.40       $0.00        $0.00   $0.00
              Fast Printz         7100-000         $2,119.18      $0.00        $0.00   $0.00
              Federal Express     7100-000           $32.00       $0.00        $0.00   $0.00
              Fishtown            7100-000           $13.00       $0.00        $0.00   $0.00
              Jewelers
              Forbes Jewelers     7100-000            $7.00       $0.00        $0.00   $0.00
              Frick & Frack       7100-000          $647.00       $0.00        $0.00   $0.00
              G & T Reicherts     7100-000          $105.00       $0.00        $0.00   $0.00
              Gem Jewelers        7100-000           $23.00       $0.00        $0.00   $0.00
              Bill To
              Gene Lambert        7100-000          $891.32       $0.00        $0.00   $0.00
              Gifted Hands Bill   7100-000           $31.00       $0.00        $0.00   $0.00
UST Form 101-7-TDR (10/1/2010)
               Case 16-26113-SMG          Doc 244     Filed 09/11/20   Page 10 of 32


              To
              Giftology HQ Bill    7100-000     $280,125.93        $0.00        $0.00   $0.00
              To
              Glitz Jewellery      7100-000            $67.58      $0.00        $0.00   $0.00
              Boutique
              Greater Fort         7100-000           $595.00      $0.00        $0.00   $0.00
              Lauderdale
              Chamber of
              Comm
              Group TVA -          7100-000              $0.00     $0.00        $0.00   $0.00
              (Canada)
              Hannoush             7100-000           $635.00      $0.00        $0.00   $0.00
              Hannoush HQ          7100-000     $678,761.31        $0.00        $0.00   $0.00
              Bill To
              Harrs Jewelry        7100-000          $1,105.00     $0.00        $0.00   $0.00
              HBK CPA's &          7100-000          $1,165.00     $0.00        $0.00   $0.00
              Consultants
              Her Hide Out Bill    7100-000          $7,177.60     $0.00        $0.00   $0.00
              To
              Hoffman              7100-000            $21.00      $0.00        $0.00   $0.00
              Jewellers Inc.
              Hoover's Jewelers    7100-000              $2.62     $0.00        $0.00   $0.00
              HQ AAFES             7100-000          $3,527.34     $0.00        $0.00   $0.00
              Hudson Jewelers      7100-000           $755.00      $0.00        $0.00   $0.00
              Infinity Jewelers    7100-000           $151.00      $0.00        $0.00   $0.00
              Island Silver        7100-000            $25.00      $0.00        $0.00   $0.00
              J R Dunn             7100-000            $30.00      $0.00        $0.00   $0.00
              Jewelers Bill/Ship
              to
              Jennifer Lopez @     7100-000         $44,211.25     $0.00        $0.00   $0.00
              Axis-Ceasars
              Entertainm
              Jennifer Perry       7100-000            $53.05      $0.00        $0.00   $0.00
              Jewelers on the      7100-000          $1,097.00     $0.00        $0.00   $0.00
              Park
              Jewells Fine         7100-000           $170.00      $0.00        $0.00   $0.00
              Jewelry
              Jewelry & Co         7100-000           $103.00      $0.00        $0.00   $0.00
              Jewelry By           7100-000          $1,386.00     $0.00        $0.00   $0.00
              Steven
              Jewelry Creations    7100-000            $77.00      $0.00        $0.00   $0.00
              Inc.
              JMR Jewelers         7100-000            $26.00      $0.00        $0.00   $0.00
              Joaillier Alain      7100-000              $1.76     $0.00        $0.00   $0.00
              Desrosiers
              Johnston Jewelers    7100-000           $600.00      $0.00        $0.00   $0.00
              Jones and Son        7100-000            $47.00      $0.00        $0.00   $0.00


UST Form 101-7-TDR (10/1/2010)
               Case 16-26113-SMG         Doc 244     Filed 09/11/20   Page 11 of 32


              Julie A Frick       7100-000            $47.01      $0.00        $0.00   $0.00
              King's Cup Inc      7100-000           $937.07      $0.00        $0.00   $0.00
              Kirkland Jewelry    7100-000            $77.00      $0.00        $0.00   $0.00
              Kokopelli-          7100-000            $32.00      $0.00        $0.00   $0.00
              Columbia Bill To
              Kuehn Sisters       7100-000           $746.00      $0.00        $0.00   $0.00
              Diamonds
              Kuta                7100-000            $14.00      $0.00        $0.00   $0.00
              L.W.N. Bill/Ship    7100-000           $189.00      $0.00        $0.00   $0.00
              TO
              Lammon's Fine       7100-000           $442.00      $0.00        $0.00   $0.00
              Jewelry
              Lanier Parking      7100-000          $2,115.29     $0.00        $0.00   $0.00
              Solutions
              LeMarc's            7100-000            $42.00      $0.00        $0.00   $0.00
              Management
              BILL TO
              Lexus Financial     7100-000           $348.72      $0.00        $0.00   $0.00
              Services
              Loves Jewelry       7100-000            $89.00      $0.00        $0.00   $0.00
              LS Wholesale        7100-000         $13,000.00     $0.00        $0.00   $0.00
              LS                  7100-000         $77,719.26     $0.00        $0.00   $0.00
              WHOLESALE
              Madison Jewelers    7100-000           $409.23      $0.00        $0.00   $0.00
              Bill To
              Madison Jewelers    7100-000            $60.00      $0.00        $0.00   $0.00
              Store # 109
              Maggie and          7100-000          $3,500.00     $0.00        $0.00   $0.00
              Stella's Gifts
              Maggies Gift        7100-000          $1,646.00     $0.00        $0.00   $0.00
              Shop
              Maljo S.A. de       7100-000           $431.00      $0.00        $0.00   $0.00
              C.V
              Mary Elizabeth      7100-000           $569.11      $0.00        $0.00   $0.00
              Tynan
              Maureen Treich      7100-000            $96.55      $0.00        $0.00   $0.00
              Mayfair Jewelers    7100-000            $18.77      $0.00        $0.00   $0.00
              Medawar             7100-000           $236.00      $0.00        $0.00   $0.00
              Jewelers 2
              Merchant            7100-000              $0.00     $0.00        $0.00   $0.00
              Services
              Miami-Dade          7100-000           $410.20      $0.00        $0.00   $0.00
              Clerk of the
              Courts
              Mitchell & Jewell   7100-000            $24.00      $0.00        $0.00   $0.00
              Monroe Jewelers     7100-000          $3,179.00     $0.00        $0.00   $0.00
              Mullens Brothers    7100-000           $198.00      $0.00        $0.00   $0.00
              Jewelers

UST Form 101-7-TDR (10/1/2010)
               Case 16-26113-SMG         Doc 244     Filed 09/11/20   Page 12 of 32


              Murphy Jewelers     7100-000           $602.02      $0.00        $0.00   $0.00
              2
              My Secret Garden    7100-000           $298.00      $0.00        $0.00   $0.00
              Bill To
              N Fox               7100-000           $141.00      $0.00        $0.00   $0.00
              Nestle Pure Life    7100-000           $278.61      $0.00        $0.00   $0.00
              Direct
              Obsessions          7100-000              $0.01     $0.00        $0.00   $0.00
              Jewellery
              OHIO                7100-000           $870.00      $0.00        $0.00   $0.00
              Department of
              Job & Family
              Services
              P.S. Daima &        7100-000     $131,851.19        $0.00        $0.00   $0.00
              Sons
              Pacheco's Jewelry   7100-000           $413.00      $0.00        $0.00   $0.00
              Padis Jewelry       7100-000            $30.00      $0.00        $0.00   $0.00
              BILL SHIP TO
              Palmers Jewelry     7100-000            $13.80      $0.00        $0.00   $0.00
              Paychex             7100-000           $317.85      $0.00        $0.00   $0.00
              Periwinkle          7100-000         $18,926.00     $0.00        $0.00   $0.00
              Boutique
              Periwinkle          7100-000         $24,983.00     $0.00        $0.00   $0.00
              Boutique 2
              Periwinkle          7100-000         $21,450.00     $0.00        $0.00   $0.00
              Boutique 3
              Pestcoe &           7100-000          $2,200.00     $0.00        $0.00   $0.00
              Iglesias
              Petite Boutique     7100-000           $295.50      $0.00        $0.00   $0.00
              Pia Silver          7100-000           $215.00      $0.00        $0.00   $0.00
              Pickett Brothers    7100-000          $1,712.00     $0.00        $0.00   $0.00
              Pitney Bowes        7100-000            $56.10      $0.00        $0.00   $0.00
              Portofino           7100-000           $433.42      $0.00        $0.00   $0.00
              Presents            7100-000              $9.35     $0.00        $0.00   $0.00
              Jewellery
              Prospect Jewelers   7100-000           $720.00      $0.00        $0.00   $0.00
              Purchase Power      7100-000           $598.94      $0.00        $0.00   $0.00
              Radiant Fine        7100-000              $0.01     $0.00        $0.00   $0.00
              Jewellers
              Vaughan
              Ready Refresh       7100-000           $510.75      $0.00        $0.00   $0.00
              Ream Jewelers       7100-000           $277.00      $0.00        $0.00   $0.00
              Reed Exhibitions/   7100-000         $11,025.00     $0.00        $0.00   $0.00
              JCK
              Reflections In      7100-000           $298.00      $0.00        $0.00   $0.00
              Gold
              Renaissance         7100-000           $195.60      $0.00        $0.00   $0.00

UST Form 101-7-TDR (10/1/2010)
               Case 16-26113-SMG          Doc 244     Filed 09/11/20   Page 13 of 32


              Jewelers
              Richard Engles       7100-000            $49.00      $0.00        $0.00   $0.00
              Jewelers
              Roberts Jewelers-    7100-000           $465.00      $0.00        $0.00   $0.00
              TN
              Rogers-Diamond       7100-000           $575.00      $0.00        $0.00   $0.00
              Galleria
              Rottermond           7100-000            $67.00      $0.00        $0.00   $0.00
              Jewelers -
              Brighton
              Roxanne              7100-000              $5.05     $0.00        $0.00   $0.00
              LaFlamme
              Rsvp                 7100-000          $2,373.50     $0.00        $0.00   $0.00
              Sabatini Jewellery   7100-000              $7.00     $0.00        $0.00   $0.00
              Sahagian Jewelers    7100-000           $144.00      $0.00        $0.00   $0.00
              Sam Solutions        7100-000         $58,184.19     $0.00        $0.00   $0.00
              Sanborns             7100-000           $470.00      $0.00        $0.00   $0.00
              Jewelers 2
              Seth Pepkin          7100-000            $12.00      $0.00        $0.00   $0.00
              Sharyn Kessler       7100-000           $374.38      $0.00        $0.00   $0.00
              SILVER LINING        7100-000          $6,404.00     $0.00        $0.00   $0.00
              BILL TO
              Smart Work           7100-000         $25,330.00     $0.00        $0.00   $0.00
              Media
              Sollberger's         7100-000              $3.64     $0.00        $0.00   $0.00
              Jewelry
              Solomon Jewelers     7100-000              $1.00     $0.00        $0.00   $0.00
              Sophie Reese         7100-000         $32,924.00     $0.00        $0.00   $0.00
              Sophy Jewelers-      7100-000           $286.00      $0.00        $0.00   $0.00
              Hazleton
              St. Vincent          7100-000          $1,170.00     $0.00        $0.00   $0.00
              Hospital Gift
              Shop
              Starlet              7100-000              $0.01     $0.00        $0.00   $0.00
              Strickland's Fine    7100-000            $80.00      $0.00        $0.00   $0.00
              Jewelers
              Sullivan's Gifts     7100-000          $7,862.40     $0.00        $0.00   $0.00
              Sullivan's Gifts     7100-000          $7,862.40     $0.00        $0.00   $0.00
              Taing Jewellers      7100-000          $4,527.00     $0.00        $0.00   $0.00
              Tango Bill To        7100-000              $4.50     $0.00        $0.00   $0.00
              TB LLC               7100-000            $35.92      $0.00        $0.00   $0.00
              Telecom South        7100-000          $1,000.00     $0.00        $0.00   $0.00
              Inc
              Tess Morgan          7100-000         $25,738.00     $0.00        $0.00   $0.00
              Tess Morgan 2        7100-000         $32,198.00     $0.00        $0.00   $0.00
              The Accent Mark      7100-000            $15.00      $0.00        $0.00   $0.00


UST Form 101-7-TDR (10/1/2010)
               Case 16-26113-SMG          Doc 244     Filed 09/11/20   Page 14 of 32


              The Bisanar          7100-000            $96.00      $0.00        $0.00   $0.00
              Company
              Jewelers
              The Collection       7100-000           $289.50      $0.00        $0.00   $0.00
              Art Jry Bill To
              The Diamond          7100-000           $895.00      $0.00        $0.00   $0.00
              District
              The Island           7100-000            $57.00      $0.00        $0.00   $0.00
              Trading Post
              The Jewelry          7100-000              $5.00     $0.00        $0.00   $0.00
              Center 2
              The Source           7100-000          $1,572.99     $0.00        $0.00   $0.00
              Tiffany's            7100-000            $36.00      $0.00        $0.00   $0.00
              Toshiba Business     7100-000           $349.80      $0.00        $0.00   $0.00
              Solutions
              Tower Jewellers      7100-000            $10.00      $0.00        $0.00   $0.00
              Traditional          7100-000            $20.00      $0.00        $0.00   $0.00
              Jewelers
              Traditions           7100-000              $1.00     $0.00        $0.00   $0.00
              Treasures            7100-000              $2.00     $0.00        $0.00   $0.00
              Jewelers - Bill To
              Trinity Jewelers     7100-000          $2,320.25     $0.00        $0.00   $0.00
              Trinity Jewelers     7100-000          $2,320.25     $0.00        $0.00   $0.00
              Tropical Bracelet    7100-000            $55.00      $0.00        $0.00   $0.00
              Factory
              UnitedHealthcare     7100-000          $8,666.14     $0.00        $0.00   $0.00
              Insurance Co
              UPS                  7100-000         $39,254.51     $0.00        $0.00   $0.00
              UPS Canada           7100-000         $20,277.11     $0.00        $0.00   $0.00
              Vail Creek           7100-000          $2,674.00     $0.00        $0.00   $0.00
              Jewelry Designs
              Valentino Diaz       7100-000          $1,518.55     $0.00        $0.00   $0.00
              Van Scoy             7100-000           $166.00      $0.00        $0.00   $0.00
              Jewelers
              Vaughan's            7100-000              $2.00     $0.00        $0.00   $0.00
              Jewelers
              Venetian's Fine      7100-000           $105.27      $0.00        $0.00   $0.00
              Jewelers
              Vernon Powell        7100-000         $14,573.00     $0.00        $0.00   $0.00
              Shoe Company
              Victoria Jewellers   7100-000              $0.00     $0.00        $0.00   $0.00
              Vinhas Jewelers      7100-000          $1,655.00     $0.00        $0.00   $0.00
              Wholesale            7100-000           $482.00      $0.00        $0.00   $0.00
              Jewelers
              Wiley's Fine         7100-000           $228.00      $0.00        $0.00   $0.00
              Jewelry
              Wright's Farm        7100-000          $4,043.65     $0.00        $0.00   $0.00

UST Form 101-7-TDR (10/1/2010)
               Case 16-26113-SMG        Doc 244    Filed 09/11/20     Page 15 of 32


              Zoe Accessories    7100-000         $1,432.14        $0.00          $0.00          $0.00
              Bill
TOTAL GENERAL UNSECURED CLAIMS               $2,278,905.59 $1,373,890.44   $1,181,981.05   $302,586.41




UST Form 101-7-TDR (10/1/2010)
                                                                Case 16-26113-SMG            Doc 244
                                                                                                 FORM 1
                                                                                                       Filed 09/11/20                 Page 16 of 32
                                                                         INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                      Page No:    1              Exhibit 8
                                                                                          ASSET CASES

Case No.:                      16-26113-SMG                                                                                                      Trustee Name:                              Marc P. Barmat
Case Name:                     ENDLESS JEWELRY NORTH AND SOUTH AMERICA, LLC                                                                      Date Filed (f) or Converted (c):           12/02/2016 (f)
For the Period Ending:         8/11/2020                                                                                                         §341(a) Meeting Date:                      01/04/2017
                                                                                                                                                 Claims Bar Date:                           05/15/2017

                                    1                                        2                         3                                 4                        5                                          6

                          Asset Description                                Petition/            Estimated Net Value                   Property               Sales/Funds              Asset Fully Administered (FA)/
                           (Scheduled and                                Unscheduled           (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                      Unscheduled (u) Property)                             Value                     Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                              Less Liens, Exemptions,
                                                                                                 and Other Costs)

 Ref. #
1       Accounts Receivable                                                $2,531,247.24                     $2,531,247.24                                       $58,020.88                                             FA
2       Bank of America Checking Account - Canada -                          $10,327.02                         $10,327.02                                        $7,358.51                                             FA
        #9203
3       Bank of America Checking Account - US - #1365                        $38,089.33                          $3,762.73                                        $3,762.73                                             FA
4       Bank of America Checking Account #1349                                    $797.80                          $427.23                                            $427.23                                           FA
5       Rent Deposit - Ivy Tower 101 Property LLC                            $45,202.09                         $45,202.09                                              $0.00                                           FA
Asset Notes:        Offset against rent.
6       Inventory                                                          $3,600,646.89                       $155,000.00                                      $155,000.00                                             FA
7       Inventory - Packing material - Boardman, OH                        $1,139,893.50                         $5,050.00                                        $5,050.00                                             FA
8       Furniture, Fixtures, Equipment                                     $1,420,013.08                        $13,237.50                                       $13,237.50                                             FA
9       Computer Equipment                                                   $19,208.60                                 $0.00                                           $0.00                                           FA
Asset Notes:        Assets sold with asset#8 at auction sale.
10      2014 Lexus IS 250 - Leased                                               Unknown                                $0.00                                           $0.00                                           FA
11      2015 Lexus NX 200T - Leased                                              Unknown                                $0.00                                           $0.00                                           FA
12      2014 Lexus GS350 - Leased                                                   $0.00                               $0.00                                           $0.00                                           FA
13      Causes of action - Endless Jewelry V. Numerous                           Unknown                                $0.00                                           $0.00                                           FA
        parties
Asset Notes:     Endless Jewelry v. Helou Family LLC
                 Endless Jewelry v. Aramis Boutique Jewelry LLC
                 Endless Jewelry v. Ryan's Jeweler's
                 Endless Jewelry v. R D Buttermore & Sons Inc
                 Endless Jewelry v. Sierra Amber Corp.
14      Prepaid Expense - Commission                                         $83,836.00                         $83,836.00                                              $0.00                                           FA
15      Sale Commission - David Ethier                                           $2,051.56                       $2,051.56                                              $0.00                                           FA
16      Domain Name - EndlessJewelry.US/US_ESD/                                  Unknown                                $0.00                                           $0.00                                           FA
17      Employee Cash Advances                                              $100,800.00                        $100,800.00                                              $0.00                                           FA
Asset Notes:     Matthew Carlozzi - $100,000
                 Mathew Corning - $200
                 Howard Clarke - $600
18      Bank of America CAD Account                                (u)            $100.00                          $100.00                                            $100.00                                           FA
19      CNA Insurance Refund                                       (u)             $73.42                           $73.42                                             $73.42                                           FA
                                                             Case 16-26113-SMG                     Doc 244
                                                                                                       FORM 1
                                                                                                             Filed 09/11/20                      Page 17 of 32
                                                                            INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                Page No:    2              Exhibit 8
                                                                                             ASSET CASES

Case No.:                    16-26113-SMG                                                                                                                    Trustee Name:                                Marc P. Barmat
Case Name:                   ENDLESS JEWELRY NORTH AND SOUTH AMERICA, LLC                                                                                    Date Filed (f) or Converted (c):             12/02/2016 (f)
For the Period Ending:       8/11/2020                                                                                                                       §341(a) Meeting Date:                        01/04/2017
                                                                                                                                                             Claims Bar Date:                             05/15/2017

                                 1                                               2                               3                                  4                          5                                           6

                        Asset Description                                     Petition/                  Estimated Net Value                    Property                  Sales/Funds              Asset Fully Administered (FA)/
                         (Scheduled and                                     Unscheduled                 (Value Determined by                    Abandoned                 Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                  Value                           Trustee,                   OA =§ 554(a) abandon.            the Estate
                                                                                                       Less Liens, Exemptions,
                                                                                                          and Other Costs)

20      MGM Resorts Refund                                          (u)               $147.16                                $147.16                                               $147.16                                           FA
21      Stipulation for Settlement - Leiden Company                 (u)           $12,500.00                              $12,500.00                                          $12,500.00                                             FA
        LLC
22      Bank of America Merchant Services                           (u)           $27,856.30                              $27,856.30                                          $27,856.30                                             FA
23      First Data Canada - Merchant Services                       (u)              $6,933.30                             $6,933.30                                            $5,472.45                                            FA
24      United Healthcare Rebate Checks                             (u)              $2,145.91                             $2,145.91                                            $2,145.91                                            FA
25      Settlement - Gunster Yoakley Law Firm                       (u)              $5,000.00                             $5,000.00                                            $5,000.00                                            FA
26      Settlement - Gray Kirk Vansant Advertising                  (u)              $4,000.00                             $4,000.00                                            $4,000.00                                            FA
27      Adv. 17-01443 - Commercial Printers Inc                     (u)              $6,250.00                             $6,250.00                                            $6,250.00                                            FA
28      Preference - United Parcel Service                          (u)           $17,500.00                              $17,500.00                                          $17,500.00                                             FA
29      Stipulation for Settlement with Art Guild of                (u)              $7,500.00                             $7,500.00                                            $7,500.00                                            FA
        Philadelphia
30      D&O Policy Insurance Claim Settlement                       (u)          $750,000.00                             $750,000.00                                         $750,000.00                                             FA


TOTALS (Excluding unknown value)                                                                                                                                                                        Gross Value of Remaining Assets
                                                                               $9,832,119.20                          $3,790,947.46                                         $1,081,402.09                                       $0.00




     Major Activities affecting case closing:
      04/12/2019     TFR submitted 04/12/19.


                     Tax Returns: The parent company is responsible for filing the tax returns.
      04/19/2018     There are several matters still pending in this case. The first is the remaining scheduled assets involving the landlord's security deposit and cash advances and commissions to employees.
                     The Trustee is working with his accountant to determine whether these assets are valid and collectible. The second matter pending is a pre-suit mediation regarding a claim against the
                     Debtor's D&O policy which is set for mediation on 06/28/18 and a potential claim in the European parent company's insolvency proceeding.


                     Claims: Claims have been pulled for review.


                     Tax Returns: The estate is current with its returns.
                                                            Case 16-26113-SMG                         Doc 244
                                                                                                          FORM 1
                                                                                                                Filed 09/11/20                        Page 18 of 32
                                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                    Page No:     3              Exhibit 8
                                                                                              ASSET CASES

Case No.:                   16-26113-SMG                                                                                                                          Trustee Name:                                 Marc P. Barmat
Case Name:                  ENDLESS JEWELRY NORTH AND SOUTH AMERICA, LLC                                                                                          Date Filed (f) or Converted (c):              12/02/2016 (f)
For the Period Ending:      8/11/2020                                                                                                                             §341(a) Meeting Date:                         01/04/2017
                                                                                                                                                                  Claims Bar Date:                              05/15/2017

                                1                                                  2                                3                                    4                           5                                           6

                       Asset Description                                        Petition/                  Estimated Net Value                      Property                   Sales/Funds              Asset Fully Administered (FA)/
                        (Scheduled and                                        Unscheduled                 (Value Determined by                      Abandoned                  Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                     Value                           Trustee,                     OA =§ 554(a) abandon.             the Estate
                                                                                                         Less Liens, Exemptions,
                                                                                                            and Other Costs)

     04/27/2017     Endless Jewelry is a complex business Chapter 7. The Debtor is an affiliate of a Dutch company that itself filed for bankruptcy (insolvency) protection in Dusseldorf, Germany. The
                    Debtor’s operations were shut down with all personnel let go prior to the filing of the bankruptcy case.


                    At the outset, the case was dismissed because the Debtor could not get schedules filed so the Trustee had to file a motion to vacate the dismissal and reinstate the case. The Trustee also
                    required authorization from the Court to prepare the bankruptcy schedules based upon the best available information the Trustee had. The schedules and statements were completed and
                    timely filed.


                    Since that time, the Trustee has undertaken to try and sell the inventory assets of the estate and has begun investigating several potential assets of the estate, including, but not limited to,
                    accounts receivable, claims against the D & O insurance policy of the Debtor, fraudulent transfer claims, as well as, claims against directors and officers.


                    In connection with the on-going investigation of the assets, the 2004 Examinations of the Matt Carlozzi, former CEO, and Avinash Tirwari, Former CFO, have been conducted and a
                    demand has been made upon the D & O Insurance Company and efforts are being made to resolve this matter pre-suit, if possible.


                    Counsel for the trustee and the trustee have engaged in several conversations with parties with payables due to Endless Jewelry. The Trustee is attempting to resolve these claims as
                    expeditiously as possible while incurring as little expense to the estate as possible.


                    The Trustee sold off the office equipment and computers at auction and moved the jewelry inventory into three (3) storage bays that are secured and insured.


                    Claims: No claims have been reviewed at this time.


                    The Trustee has hired an accountant to assist with the estate's returns.


Initial Projected Date Of Final Report (TFR):           12/31/2019                              Current Projected Date Of Final Report (TFR):                12/31/2019                  /s/ MARC P. BARMAT
                                                                                                                                                                                         MARC P. BARMAT
                                                               Case 16-26113-SMG                  Doc 244
                                                                                                      FORMFiled
                                                                                                            2 09/11/20                  Page 19 of 32                       Page No: 1                Exhibit 9
                                                                               CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-26113-SMG                                                                                            Trustee Name:                           Marc P. Barmat
 Case Name:                        ENDLESS JEWELRY NORTH AND SOUTH AMERICA, LLC                                                            Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:             **-***3681                                                                                              Checking Acct #:                        ******1301
Co-Debtor Taxpayer ID #:                                                                                                                   Account Title:
For Period Beginning:              12/2/2016                                                                                               Blanket bond (per case limit):          $52,222,000.00
For Period Ending:                 8/11/2020                                                                                               Separate bond (if applicable):

       1                2                                  3                                                    4                                                5                       6                    7

   Transaction       Check /                           Paid to/                       Description of Transaction                           Uniform            Deposit            Disbursement              Balance
      Date            Ref. #                        Received From                                                                         Tran Code             $                     $


01/03/2017            (1)      C.T. Dickinson Jewelers                         Accounts Receivable Payment                                 1121-000              $40.00                                             $40.00
                                                                               Reference# 146110 - 146471
01/03/2017            (1)      Roberts Jewelry Company Inc                     Accounts Receivable Payment                                 1121-000              $87.00                                            $127.00
                                                                               *See check stub for breakdown*
01/03/2017            (1)      The Jewelers Board of Trade                     Accounts Receivable Payment                                 1121-000             $442.00                                            $569.00
                                                                               B&C Jewelers
01/03/2017            (1)      Parkhill Jewelry                                Accounts Receivable Payment                                 1121-000             $127.00                                            $696.00


                                                                               02/14/17 - Check returned Stop Payment.
01/03/2017            (1)      CDI Diamonds & Jewelry                          Accounts Receivable Payment                                 1121-000             $500.00                                           $1,196.00
01/03/2017            (1)      Adir International LLC                          Accounts Receivable Payment                                 1121-000           $3,756.99                                           $4,952.99
                                                                               *See check stub for breakdown*
01/03/2017            (1)      Gem Jewelry                                     Accounts Receivable Payment                                 1121-000             $774.00                                           $5,726.99
01/03/2017            (1)      Chester Springs Retail Ent. d/b/a Exton Place   Accounts Receivable Payment                                 1121-000              $65.00                                           $5,791.99
01/03/2017            (1)      Lawrence Anthony Fine Jewelers                  Accounts Receivable Payment                                 1121-000             $500.00                                           $6,291.99
01/03/2017            (1)      Endless Jewelry/PNC Bank Cashier's Check        Accounts Receivable Payment                                 1121-000              $75.00                                           $6,366.99
01/17/2017            (2)      Bank of America                                 Balance in bank account                                     1129-000           $9,696.28                                       $16,063.27


                                                                               02/14/17 - Checked debited from account by bank due to
                                                                               being paid in Canadian funds.
01/17/2017            (3)      Bank of America                                 Balance in bank account                                     1129-000           $2,363.44                                       $18,426.71
01/31/2017                     Green Bank                                      Bank Service Fee                                            2600-000                                          $11.78           $18,414.93
02/01/2017            (1)      Adir International LLC                          Accounts Receivable Payment                                 1121-000           $6,602.40                                       $25,017.33
02/01/2017            (1)      The Jewelers Board of Trade                     Accounts Receivable Payment                                 1121-000           $1,807.38                                       $26,824.71
02/14/2017            (2)      DEP REVERSE: Bank of America                    Balance in bank account                                     1129-000           ($9,696.28)                                     $17,128.43


                                                                               02/14/17 - Checked debited from account by bank due to
                                                                               being paid in Canadian funds.




                                                                                                                                          SUBTOTALS           $17,140.21                     $11.78
                                                              Case 16-26113-SMG            Doc 244
                                                                                               FORMFiled
                                                                                                     2 09/11/20                      Page 20 of 32                        Page No: 2                   Exhibit 9
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         16-26113-SMG                                                                                          Trustee Name:                            Marc P. Barmat
 Case Name:                       ENDLESS JEWELRY NORTH AND SOUTH AMERICA, LLC                                                          Bank Name:                               Veritex Community Bank
Primary Taxpayer ID #:            **-***3681                                                                                            Checking Acct #:                         ******1301
Co-Debtor Taxpayer ID #:                                                                                                                Account Title:
For Period Beginning:             12/2/2016                                                                                             Blanket bond (per case limit):           $52,222,000.00
For Period Ending:                8/11/2020                                                                                             Separate bond (if applicable):

       1                2                                 3                                                4                                                  5                        6                       7

   Transaction       Check /                           Paid to/                 Description of Transaction                              Uniform            Deposit             Disbursement                 Balance
      Date            Ref. #                        Received From                                                                      Tran Code             $                      $


02/14/2017            (1)      DEP REVERSE: Parkhill Jewelry            Accounts Receivable Payment                                     1121-000            ($127.00)                                          $17,001.43


                                                                        02/14/17 - Check returned Stop Payment.
02/15/2017            (1)      The Open Armoire                         Accounts Receivable Payment                                     1121-000              $59.00                                           $17,060.43
02/15/2017            (1)      Bremer C & R Jewelry Inc                 Accounts Receivable Payment                                     1121-000                  $6.00                                        $17,066.43
02/28/2017                     Green Bank                               Bank Service Fee                                                2600-000                                             $32.27            $17,034.16
03/07/2017            (2)      Bank of America                          Provisional credit given by bank while Canadian item is         1129-000           $9,696.28                                           $26,730.44
                                                                        processed; exchange difference will be debited once
                                                                        received.
                                                                        Credit given 02/14/17.
03/07/2017            (2)      Bank of America                          Bank debited account on 02/28/17 for difference in              1129-000           ($2,337.77)                                         $24,392.67
                                                                        currency conversion of Canadian item.
03/07/2017            101      iStorage Boynton Beach                   Initial deposit on first month's rent of storage units for      2420-000                                            $695.00            $23,697.67
                                                                        Debtor's jewelry inventory pursuant to Court Order
                                                                        entered 02/21/17 ECF#67.
03/10/2017            102      Trustee Insurance Agency                 Payment of invoice# 1376 - Insurance premium -                  2420-750                                           $1,050.00           $22,647.67
                                                                        pursuant to Court Order entered 02/21/17 ECF#67
03/10/2017            103      EJ Fulfillment LLC                       Payment of February and March Rent on invoices 1021             2410-000                                           $5,066.66           $17,581.01
                                                                        and 1022 pursuant to Court Order entered 02/21/17
                                                                        ECF#67
03/13/2017            (1)      The Jewelers Board of Trade              Accounts Receivable Payment                                     1121-000           $1,807.38                                           $19,388.39
03/17/2017            (1)      Diamond Cutters of Western New York      Accounts Receivable Payment                                     1121-000           $2,126.36                                           $21,514.75
03/17/2017            (3)      Bank of America/Endless Jewelry          Final balance in bank account.                                  1129-000           $1,399.29                                           $22,914.04
03/17/2017            (4)      Bank of America/Endless Jewelry          Final balance in bank account.                                  1129-000             $427.23                                           $23,341.27
03/17/2017            104      Millennium Relocation Services           Payment of invoice dated 03/13/17 - invoice#                    2420-000                                       $10,025.00              $13,316.27
                                                                        EJBOL5799 pursuant to Court Order entered 02/21/17
                                                                        ECF#67 - packed, loaded and delivered inventory to
                                                                        storage units from Debtor location.




                                                                                                                                       SUBTOTALS           $13,056.77                  $16,868.93
                                                               Case 16-26113-SMG            Doc 244
                                                                                                FORMFiled
                                                                                                      2 09/11/20                   Page 21 of 32                       Page No: 3                   Exhibit 9
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-26113-SMG                                                                                       Trustee Name:                           Marc P. Barmat
 Case Name:                        ENDLESS JEWELRY NORTH AND SOUTH AMERICA, LLC                                                       Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:             **-***3681                                                                                         Checking Acct #:                        ******1301
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:
For Period Beginning:              12/2/2016                                                                                          Blanket bond (per case limit):          $52,222,000.00
For Period Ending:                 8/11/2020                                                                                          Separate bond (if applicable):

       1                2                                  3                                              4                                                 5                       6                       7

   Transaction       Check /                           Paid to/                  Description of Transaction                           Uniform            Deposit            Disbursement                 Balance
      Date            Ref. #                        Received From                                                                    Tran Code             $                     $


03/24/2017            105      Paychek Inc                               Payment pursuant to Court Order entered 02/21/17             2690-000                                           $765.00            $12,551.27
                                                                         ECF#67; client# 40-17073498; processing of amended
                                                                         payroll returns and W2s.
03/30/2017            (1)      Enderby Jewelers 1991 Ltd                 Accounts Receivable Payment - CANADIAN ITEM                  1121-000            $2,496.00                                         $15,047.27
03/30/2017            (18)     Bank of America                           Closeout of CAD account - CANADIAN ITEM                      1229-000             $100.00                                          $15,147.27
03/31/2017                     Green Bank                                Bank Service Fee                                             2600-000                                            $39.40            $15,107.87
04/05/2017            106      iStorage Boynton Beach                    Pursuant to Court Order entered 02/21/17 ECF#67 -            2420-000                                           $937.32            $14,170.55
                                                                         payment of monthly storage unites for April 2017, Units
                                                                         K913, K914, K915
04/05/2017            107      EJ Fulfillment LLC                        Pursuant to Court Order entered 02/21/17 ECF#67 -            2410-000                                          $2,533.33           $11,637.22
                                                                         payment of April invoice# 1023 - storage unit.
04/10/2017            (1)      Triple Key LLC                            Accounts Receivable Payment                                  1121-000             $506.28                                          $12,143.50
04/10/2017            (1)      Albert's Jewelers                         Accounts Receivable Payment                                  1121-000              $37.00                                          $12,180.50
04/10/2017            (8)      National Auction Company                  Proceeds from sale of assets at auction pursuant to          1129-000           $13,237.50                                         $25,418.00
                                                                         Report of Auction filed 04/10/17 ECF#85
04/10/2017            (19)     CNA Insurance                             Refund on account# 3026588293                                1229-000              $73.42                                          $25,491.42
04/20/2017            (1)      Enderby Jewelers 1991 Ltd/Green Bank      Accounts Receivable Payment - CANADIAN ITEM -                1121-000            ($666.91)                                         $24,824.51
                                                                         Exchange rate fee per Federal Reserve
04/20/2017            108      National Auction Company                  Payment of expenses pursuant to Court Order entered          3620-000                                          $4,222.91           $20,601.60
                                                                         03/27/17 ECF#82.
04/25/2017            109      iStorage Boynton Beach                    Pursuant to Court Order entered 02/21/17 ECF#67 -            2420-000                                           $937.32            $19,664.28
                                                                         payment of monthly storage unites for April 2017, Units
                                                                         K913, K914, K915
04/28/2017                     Green Bank                                Bank Service Fee                                             2600-000                                            $31.61            $19,632.67
05/10/2017            (1)      Darakjian                                 Accounts Receivable Payment                                  1121-000            $2,000.00                                         $21,632.67
05/10/2017            110      Trustee Insurance Agency                  Payment of invoice# 1421 - Insurance premium -               2420-750                                          $1,050.00           $20,582.67
                                                                         pursuant to Court Order entered 02/21/17 ECF#67
05/10/2017            111      EJ Fulfillment LLC                        Pursuant to Court Order entered 02/21/17 ECF#67 -            2410-000                                          $2,533.33           $18,049.34
                                                                         payment of May invoice# 1024 - storage unit.


                                                                                                                                     SUBTOTALS           $17,783.29                 $13,050.22
                                                              Case 16-26113-SMG            Doc 244
                                                                                               FORMFiled
                                                                                                     2 09/11/20                  Page 22 of 32                       Page No: 4                   Exhibit 9
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         16-26113-SMG                                                                                      Trustee Name:                           Marc P. Barmat
 Case Name:                       ENDLESS JEWELRY NORTH AND SOUTH AMERICA, LLC                                                      Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:            **-***3681                                                                                        Checking Acct #:                        ******1301
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:
For Period Beginning:             12/2/2016                                                                                         Blanket bond (per case limit):          $52,222,000.00
For Period Ending:                8/11/2020                                                                                         Separate bond (if applicable):

       1                2                                 3                                             4                                                 5                       6                       7

   Transaction       Check /                           Paid to/                Description of Transaction                           Uniform            Deposit            Disbursement                 Balance
      Date            Ref. #                        Received From                                                                  Tran Code             $                     $


05/25/2017            112      iStorage Boynton Beach                   Pursuant to Court Order entered 02/21/17 ECF#67 -           2420-000                                           $937.32            $17,112.02
                                                                        payment of monthly storage unites for June 2017, Units
                                                                        K913, K914, K915
05/31/2017                     Green Bank                               Bank Service Fee                                            2600-000                                            $31.07            $17,080.95
06/23/2017            113      Trustee Insurance Agency                 Payment of invoice# 1505 - Insurance premium -              2420-750                                          $1,050.00           $16,030.95
                                                                        pursuant to Court Order entered 02/21/17 ECF#67
06/23/2017            114      EJ Fulfillment LLC                       Pursuant to Court Order entered 02/21/17 ECF#67 -           2410-000                                          $2,533.33           $13,497.62
                                                                        payment of June invoice# 1025 - storage unit.
06/23/2017            115      iStorage Boynton Beach                   Pursuant to Court Order entered 02/21/17 ECF#67 -           2420-000                                           $937.32            $12,560.30
                                                                        payment of monthly storage unites for July 2017, Units
                                                                        K913, K914, K915
06/30/2017                     Green Bank                               Bank Service Fee                                            2600-000                                            $28.20            $12,532.10
07/20/2017            (1)      JNR Adjustment Company Inc               Purchase of Accounts Receivable pursuant to Court           1121-000           $35,000.00                                         $47,532.10
                                                                        Order entered 06/29/17 ECF#97; Report of Sale 07/20/17
                                                                        ECF#102.
07/20/2017            116      iStorage Boynton Beach                   Pursuant to Court Order entered 02/21/17 ECF#67 -           2420-000                                           $937.32            $46,594.78
                                                                        payment of monthly storage unites for August 2017,
                                                                        Units K913, K914, K915
07/31/2017                     Green Bank                               Bank Service Fee                                            2600-000                                            $40.91            $46,553.87
08/01/2017            117      EJ Fulfillment LLC                       Pursuant to Court Order entered 02/21/17 ECF#67 -           2410-000                                          $5,066.66           $41,487.21
                                                                        payment of July invoice# 1026 and August invoice# 1027
                                                                        - storage unit.
08/10/2017            (20)     MGM Resorts                              Refund from Promotional Event                               1229-000             $147.16                                          $41,634.37
08/30/2017            118      iStorage Boynton Beach                   Pursuant to Court Order entered 02/21/17 ECF#67 -           2420-000                                           $937.32            $40,697.05
                                                                        payment of monthly storage unites for September 2017,
                                                                        Units K913, K914, K915
08/30/2017            119      Trustee Insurance Agency                 Payment of invoice# 1577 - Insurance premium -              2420-750                                          $1,050.00           $39,647.05
                                                                        pursuant to Court Order entered 02/21/17 ECF#67
08/31/2017                     Green Bank                               Bank Service Fee                                            2600-000                                            $72.39            $39,574.66



                                                                                                                                   SUBTOTALS           $35,147.16                 $13,621.84
                                                              Case 16-26113-SMG            Doc 244
                                                                                               FORMFiled
                                                                                                     2 09/11/20                        Page 23 of 32                         Page No: 5                   Exhibit 9
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-26113-SMG                                                                                            Trustee Name:                            Marc P. Barmat
 Case Name:                        ENDLESS JEWELRY NORTH AND SOUTH AMERICA, LLC                                                            Bank Name:                               Veritex Community Bank
Primary Taxpayer ID #:             **-***3681                                                                                              Checking Acct #:                         ******1301
Co-Debtor Taxpayer ID #:                                                                                                                   Account Title:
For Period Beginning:              12/2/2016                                                                                               Blanket bond (per case limit):           $52,222,000.00
For Period Ending:                 8/11/2020                                                                                               Separate bond (if applicable):

       1                2                                 3                                            4                                                         5                        6                       7

   Transaction       Check /                            Paid to/               Description of Transaction                                   Uniform           Deposit             Disbursement                 Balance
      Date            Ref. #                         Received From                                                                         Tran Code            $                      $


09/26/2017            (6)      Jewelry World.com LLC                    Deposit on purchase of inventory; Order approving sale              1129-000          $10,000.00                                          $49,574.66
                                                                        of property entered 10/17/17 ECF#127.
09/26/2017            120      EJ Fulfillment LLC                       Pursuant to Court Order entered 02/21/17 ECF#67 -                   2410-000                                          $2,533.33           $47,041.33
                                                                        payment of September invoice# 1028 - storage unit.
09/26/2017            121      iStorage Boynton Beach                   Pursuant to Court Order entered 02/21/17 ECF#67 -                   2420-000                                           $937.32            $46,104.01
                                                                        payment of monthly storage unites for October 2017,
                                                                        Units K913, K914, K915
09/29/2017                     Green Bank                               Bank Service Fee                                                    2600-000                                             $67.56           $46,036.45
10/16/2017            (21)     Leiden Cabinet Company                   Payment pursuant to Court Order entered 10/26/17                    1241-000          $12,500.00                                          $58,536.45
                                                                        ECF#131
10/16/2017            (22)     Bank of America Merchant Services        Reserves held for Visa/MC Charge Card Transactions -                1229-000          $27,856.30                                          $86,392.75
                                                                        Account Closed
10/16/2017            (23)     First Data Canada Ltd.                   Reserves held for Visa/MC Charge Cards - Account                    1229-000           $6,933.30                                          $93,326.05
                                                                        Closed
10/17/2017            (24)     United Healthcare Insurance Company      Premium rebate check - policy# 04U4040                              1229-000           $2,065.87                                          $95,391.92
10/17/2017            (24)     Neighborhood Health Partnership          Premium rebate check - policy# B23488P001                           1229-000                 $2.11                                        $95,394.03
10/17/2017            (24)     United Healthcare Insurance Co.          Premium rebate check - policy# 00W6885                              1229-000              $77.93                                          $95,471.96
10/23/2017                     Jewelry World Com LLC                    Order approving sale of property entered 10/17/17                      *              $65,050.00                                         $160,521.96
                                                                        ECF#127.
                      {7}                                                                                                      $5,050.00    1129-000                                                             $160,521.96
                      {6}                                                                                                     $60,000.00    1129-000                                                             $160,521.96
10/23/2017            (6)      Jewelry World Com LLC                    Order approving sale of property entered 10/17/17                   1129-000          $74,000.00                                         $234,521.96
                                                                        ECF#127.
10/23/2017            (6)      Cynthia Aristizabal                      Order approving sale of property entered 10/17/17                   1129-000          $11,000.00                                         $245,521.96
                                                                        ECF#127.
10/31/2017                     Green Bank                               Bank Service Fee                                                    2600-000                                           $184.07           $245,337.89
11/15/2017            (23)     First Data Canada Ltd.                   Reserves held for Visa/MC Charge Cards - Account                    1229-000          ($1,460.85)                                        $243,877.04
                                                                        Closed; bank debit by bank for conversion from Canadian
                                                                        to US.


                                                                                                                                           SUBTOTALS          $208,024.66                     $3,722.28
                                                               Case 16-26113-SMG            Doc 244
                                                                                                FORMFiled
                                                                                                      2 09/11/20                          Page 24 of 32                         Page No: 6                   Exhibit 9
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-26113-SMG                                                                                                Trustee Name:                           Marc P. Barmat
 Case Name:                        ENDLESS JEWELRY NORTH AND SOUTH AMERICA, LLC                                                                Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:             **-***3681                                                                                                  Checking Acct #:                        ******1301
Co-Debtor Taxpayer ID #:                                                                                                                       Account Title:
For Period Beginning:              12/2/2016                                                                                                   Blanket bond (per case limit):          $52,222,000.00
For Period Ending:                 8/11/2020                                                                                                   Separate bond (if applicable):

       1                2                                  3                                             4                                                           5                       6                       7

   Transaction       Check /                           Paid to/                  Description of Transaction                                     Uniform           Deposit            Disbursement                 Balance
      Date            Ref. #                        Received From                                                                              Tran Code            $                     $


11/15/2017            122      EJ Fulfillment LLC                        Final payment of storage of inventory recently sold -                  2410-000                                         $2,533.33          $241,343.71
                                                                         invoice# 1029 dated 09/30/17; Court Order 02/21/17
                                                                         ECF#67
11/16/2017            123      Trustee Insurance Agency                  Payment of final insurance bill - Invoice# 1631 - pursuant             2420-750                                          $900.00           $240,443.71
                                                                         to Court Order entered 02/21/17 ECF#67
11/21/2017            (25)     Gunster Law Firm                          Motion to Approve Stipulation to Compromise                            1241-000           $5,000.00                                        $245,443.71
                                                                         Controversy filed 10/30/17 ECF# 133; Order entered
                                                                         11/29/17 ECF#138
11/30/2017                     Green Bank                                Bank Service Fee                                                       2600-000                                          $383.01           $245,060.70
12/04/2017            (26)     Gray Kirk Vansant Advertising             Payment pursuant to Court Order entered 10/26/17                       1241-000           $4,000.00                                        $249,060.70
                                                                         ECF#130
12/29/2017                     Green Bank                                Bank Service Fee                                                       2600-000                                          $401.28           $248,659.42
01/17/2018            124      Furr and Cohen, PA                        Interim fees and costs pursuant to Court Order entered                    *                                         $76,555.79             $172,103.63
                                                                         01/17/18 ECF#143
                                                                                                                             $(69,472.00)       3110-000                                                            $172,103.63
                                                                                                                                 $(7,083.79)    3120-000                                                            $172,103.63
01/31/2018                     Green Bank                                Bank Service Fee                                                       2600-000                                          $345.47           $171,758.16
02/28/2018                     Green Bank                                Bank Service Fee                                                       2600-000                                          $250.34           $171,507.82
03/06/2018            (27)     Commercial Printers Inc                   Payment pursuant to Court Order entered 02/14/18                       1241-000           $6,250.00                                        $177,757.82
                                                                         ECF#147
03/06/2018            (28)     United Parcel Service                     Payment pursunat to Court Order entered 03/29/18                       1241-000          $17,500.00                                        $195,257.82
                                                                         ECF#161
03/30/2018                     Green Bank                                Bank Service Fee                                                       2600-000                                          $317.83           $194,939.99
04/30/2018                     Green Bank                                Bank Service Fee                                                       2600-000                                          $294.27           $194,645.72
05/31/2018                     Green Bank                                Bank Service Fee                                                       2600-000                                          $314.09           $194,331.63
06/29/2018                     Green Bank                                Bank Service Fee                                                       2600-000                                          $313.59           $194,018.04
07/10/2018            (29)     Art Guild of Philadelphia                 Payment pursuant to Court Order entered 05/25/18                       1241-000           $7,500.00                                        $201,518.04
                                                                         ECF#175
07/31/2018                     Green Bank                                Bank Service Fee                                                       2600-000                                          $311.57           $201,206.47


                                                                                                                                               SUBTOTALS          $40,250.00                 $82,920.57
                                                              Case 16-26113-SMG            Doc 244
                                                                                               FORMFiled
                                                                                                     2 09/11/20                        Page 25 of 32                         Page No: 7                   Exhibit 9
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-26113-SMG                                                                                             Trustee Name:                           Marc P. Barmat
 Case Name:                        ENDLESS JEWELRY NORTH AND SOUTH AMERICA, LLC                                                             Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:             **-***3681                                                                                               Checking Acct #:                        ******1301
Co-Debtor Taxpayer ID #:                                                                                                                    Account Title:
For Period Beginning:              12/2/2016                                                                                                Blanket bond (per case limit):          $52,222,000.00
For Period Ending:                 8/11/2020                                                                                                Separate bond (if applicable):

       1                2                                 3                                            4                                                           5                      6                       7

   Transaction       Check /                           Paid to/                Description of Transaction                                    Uniform            Deposit           Disbursement                 Balance
      Date            Ref. #                        Received From                                                                           Tran Code             $                    $


08/31/2018                     Green Bank                               Bank Service Fee                                                     2600-000                                          $356.10           $200,850.37
10/03/2018            125      Internal Revenue Service                 Payment pursuant to Court Order entered 09/27/18                     5800-000                                      $19,812.84            $181,037.53
                                                                        ECF#204
10/11/2018            126      Alan R Barbee                            Payment of fees and costs pursuant to Court Order                       *                                         $147,059.36             $33,978.17
                                                                        entered 10/11/18 ECF#206
                                                                                                                            $(146,000.00)    3410-000                                                             $33,978.17
                                                                                                                              $(1,059.36)    3420-000                                                             $33,978.17
11/21/2018            (30)     Chubb Insurance Company                  Payment pursuant to Court Order entered 10/23/18                     1249-000          $750,000.00                                       $783,978.17
                                                                        [ECF#209]
11/27/2018            127      Cimo Mazer Mark PLLC                     Contingency fee pursuant to Court Order entered                      3210-000                                     $101,637.00            $682,341.17
                                                                        10/23/18 [ECF#209] and Court Order entered 11/07/18
                                                                        [ECF#211].
11/27/2018            128      Genovese Joblove & Battista, PA          Contingency fee pursuant to Court Order entered                      3210-000                                     $168,698.00            $513,643.17
                                                                        10/23/18 [ECF#209] and Court Order entered 11/07/18
                                                                        [ECF#211].
11/27/2018            129      Furr and Cohen, PA                       Contingency fee pursuant to Court Order entered                      3110-000                                      $29,665.00            $483,978.17
                                                                        10/23/18 [ECF#209] and Court Order entered 11/07/18
                                                                        [ECF#211].
06/11/2019                     Internal Revenue Service                 Claim #: ; Amount Claimed: 10,755.09; Amount                         5300-000                                      $10,755.09            $473,223.08
                                                                        Allowed: 10,755.09; Dividend: 2.22; Distribution
                                                                        Dividend: 100.00; Account Number: ; Notes: ;
06/11/2019                     Internal Revenue Service                 Claim #: ; Amount Claimed: 2,488.91; Amount Allowed:                 5800-000                                         $2,488.91          $470,734.17
                                                                        2,488.91; Dividend: 0.51; Distribution Dividend: 100.00;
                                                                        Account Number: ; Notes: ;
06/11/2019            130      Alan R Barbee                            Claim #: ; Amount Claimed: 190,658.00; Amount                        3410-000                                      $44,658.00            $426,076.17
                                                                        Allowed: 190,658.00; Dividend: 9.22; Distribution
                                                                        Dividend: 100.00; Account Number: ; Notes: ;
06/11/2019            131      Alan R Barbee                            Claim #: ; Amount Claimed: 1,111.16; Amount Allowed:                 3420-000                                           $51.80           $426,024.37
                                                                        1,111.16; Dividend: 0.01; Distribution Dividend: 100.00;
                                                                        Account Number: ; Notes: ;


                                                                                                                                            SUBTOTALS          $750,000.00            $525,182.10
                                                              Case 16-26113-SMG            Doc 244
                                                                                               FORMFiled
                                                                                                     2 09/11/20                    Page 26 of 32                       Page No: 8                   Exhibit 9
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-26113-SMG                                                                                       Trustee Name:                           Marc P. Barmat
 Case Name:                        ENDLESS JEWELRY NORTH AND SOUTH AMERICA, LLC                                                       Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:             **-***3681                                                                                         Checking Acct #:                        ******1301
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:
For Period Beginning:              12/2/2016                                                                                          Blanket bond (per case limit):          $52,222,000.00
For Period Ending:                 8/11/2020                                                                                          Separate bond (if applicable):

       1                2                                 3                                            4                                                   5                        6                       7

   Transaction       Check /                            Paid to/               Description of Transaction                             Uniform            Deposit            Disbursement                 Balance
      Date            Ref. #                         Received From                                                                   Tran Code             $                     $


06/11/2019            132      Furr and Cohen, PA                       Claim #: ; Amount Claimed: 139,475.00; Amount                 3110-000                                      $40,338.00             $385,686.37
                                                                        Allowed: 139,475.00; Dividend: 8.33; Distribution
                                                                        Dividend: 100.00; Account Number: ; Notes: ;
06/11/2019            133      Furr and Cohen, PA                       Claim #: ; Amount Claimed: 8,643.97; Amount Allowed:          3120-000                                          $1,560.18          $384,126.19
                                                                        8,643.97; Dividend: 0.32; Distribution Dividend: 100.00;
                                                                        Account Number: ; Notes: ;
06/11/2019            134      Marc P. Barmat                           Trustee Expenses                                              2200-000                                           $539.06           $383,587.13
06/11/2019            135      Marc P. Barmat                           Trustee Compensation                                          2100-000                                      $55,692.06             $327,895.07
06/11/2019            136      FL DEPT OF REVENUE                       Claim #: ; Amount Claimed: 814.55; Amount Allowed:            5800-000                                           $814.55           $327,080.52
                                                                        814.55; Dividend: 0.16; Distribution Dividend: 100.00;
                                                                        Account Number: ; Notes: ;
06/11/2019            137      Igne Bynens                              Claim #: 1; Amount Claimed: 12,850.00; Amount                 5300-000                                          $8,268.97          $318,811.55
                                                                        Allowed: 12,850.00; Dividend: 1.70; Distribution
                                                                        Dividend: 100.00; Account Number: ; Notes: ;
06/11/2019            138      Igne Bynens                              Claim #: 1; Amount Claimed: 1,958.72; Amount                  7100-000                                           $504.06           $318,307.49
                                                                        Allowed: 1,958.72; Dividend: 0.10; Distribution
                                                                        Dividend: 25.73; Account Number: ; Notes: ;
06/11/2019            139      Goda Marcinkeviciute                     Claim #: 4; Amount Claimed: 338.85; Amount Allowed:           7100-000                                            $87.21           $318,220.28
                                                                        338.85; Dividend: 0.01; Distribution Dividend: 25.73;
                                                                        Account Number: ; Notes: ;
06/11/2019            140      Murphy Jewelers of Pottsville, LLC       Claim #: 6; Amount Claimed: 7,867.58; Amount                  7100-000                                          $2,024.64          $316,195.64
                                                                        Allowed: 7,867.58; Dividend: 0.41; Distribution
                                                                        Dividend: 25.73; Account Number: ; Notes: ;
06/11/2019            141      Les Productions Graph-X Inc.             Claim #: 8; Amount Claimed: 69,019.24; Amount                 7100-000                                      $17,761.41             $298,434.23
                                                                        Allowed: 69,019.24; Dividend: 3.66; Distribution
                                                                        Dividend: 25.73; Account Number: ; Notes: (8-1) dcon
                                                                        49139;
06/11/2019            142      Jaqueline D Sigrist                      Claim #: 10; Amount Claimed: 1,719.81; Amount                 5300-000                                          $1,106.69          $297,327.54
                                                                        Allowed: 1,719.81; Dividend: 0.22; Distribution
                                                                        Dividend: 100.00; Account Number: ; Notes: ;


                                                                                                                                     SUBTOTALS                 $0.00            $128,696.83
                                                               Case 16-26113-SMG         Doc 244
                                                                                             FORMFiled
                                                                                                   2 09/11/20                    Page 27 of 32                       Page No: 9                   Exhibit 9
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-26113-SMG                                                                                     Trustee Name:                           Marc P. Barmat
 Case Name:                        ENDLESS JEWELRY NORTH AND SOUTH AMERICA, LLC                                                     Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:             **-***3681                                                                                       Checking Acct #:                        ******1301
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:
For Period Beginning:              12/2/2016                                                                                        Blanket bond (per case limit):          $52,222,000.00
For Period Ending:                 8/11/2020                                                                                        Separate bond (if applicable):

       1                2                                  3                                            4                                                5                        6                       7

   Transaction       Check /                            Paid to/                Description of Transaction                          Uniform            Deposit            Disbursement                 Balance
      Date            Ref. #                         Received From                                                                 Tran Code             $                     $


06/11/2019            143      Groupe TVA Inc.                           Claim #: 11; Amount Claimed: 2,500.00; Amount              7100-000                                           $643.35           $296,684.19
                                                                         Allowed: 2,500.00; Dividend: 0.13; Distribution
                                                                         Dividend: 25.73; Account Number: ; Notes: ;
06/11/2019            144      197 Ferry St                              Claim #: 12; Amount Claimed: 1,655.00; Amount              7100-000                                           $425.90           $296,258.29
                                                                         Allowed: 1,655.00; Dividend: 0.08; Distribution
                                                                         Dividend: 25.73; Account Number: ; Notes: ;
06/11/2019            145      Vinesh Dusara                             Claim #: 13; Amount Claimed: 1,526.49; Amount              5300-000                                           $982.30           $295,275.99
                                                                         Allowed: 1,526.49; Dividend: 0.20; Distribution
                                                                         Dividend: 100.00; Account Number: ; Notes: ;
06/11/2019            146      EJ Fulfillment, LLC                       Claim #: 15; Amount Claimed: 75,500.00; Amount             7100-000                                      $19,429.17             $275,846.82
                                                                         Allowed: 75,500.00; Dividend: 4.01; Distribution
                                                                         Dividend: 25.73; Account Number: ; Notes: ;
06/11/2019            147      Avinash Tiwari                            Claim #: 16; Amount Claimed: 274,559.00; Amount            7100-000                                      $70,655.02             $205,191.80
                                                                         Allowed: 274,559.00; Dividend: 14.59; Distribution
                                                                         Dividend: 25.73; Account Number: ; Notes: ;
06/11/2019            148      Beatriz B Tharpe                          Claim #: 17; Amount Claimed: 747.15; Amount Allowed:       7100-000                                           $192.27           $204,999.53
                                                                         747.15; Dividend: 0.03; Distribution Dividend: 25.73;
                                                                         Account Number: ; Notes: ;
06/11/2019            149      Matthew Carlozzi                          Claim #: 19; Amount Claimed: 12,850.00; Amount             5300-000                                          $8,268.97          $196,730.56
                                                                         Allowed: 12,850.00; Dividend: 1.70; Distribution
                                                                         Dividend: 100.00; Account Number: ; Notes: ;
06/11/2019            150      Matthew Carlozzi                          Claim #: 19; Amount Claimed: 302,750.00; Amount            7100-000                                      $86,762.19             $109,968.37
                                                                         Allowed: 337,150.00; Dividend: 17.92; Distribution
                                                                         Dividend: 25.73; Account Number: ; Notes: ;
06/11/2019            151      Maggie and Stella's Gifts                 Claim #: 20; Amount Claimed: 8,936.00; Amount              7100-000                                          $2,299.59          $107,668.78
                                                                         Allowed: 8,936.00; Dividend: 0.47; Distribution
                                                                         Dividend: 25.73; Account Number: ; Notes: ;
06/11/2019            152      Ivy Tower 101 Property, LLC               Claim #: 23; Amount Claimed: 202,550.09; Amount            7100-000                                      $52,124.24              $55,544.54
                                                                         Allowed: 202,550.09; Dividend: 10.76; Distribution
                                                                         Dividend: 25.73; Account Number: ; Notes: (23-1) rent
                                                                         due under commercial lease;

                                                                                                                                   SUBTOTALS                 $0.00            $241,783.00
                                                                Case 16-26113-SMG             Doc 244
                                                                                                  FORMFiled
                                                                                                        2 09/11/20                   Page 28 of 32                         Page No: 10               Exhibit 9
                                                                            CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-26113-SMG                                                                                           Trustee Name:                           Marc P. Barmat
 Case Name:                        ENDLESS JEWELRY NORTH AND SOUTH AMERICA, LLC                                                           Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:             **-***3681                                                                                             Checking Acct #:                        ******1301
Co-Debtor Taxpayer ID #:                                                                                                                  Account Title:
For Period Beginning:              12/2/2016                                                                                              Blanket bond (per case limit):          $52,222,000.00
For Period Ending:                 8/11/2020                                                                                              Separate bond (if applicable):

       1                2                                   3                                              4                                                   5                     6                       7

   Transaction       Check /                            Paid to/                   Description of Transaction                              Uniform           Deposit            Disbursement              Balance
      Date            Ref. #                         Received From                                                                        Tran Code            $                     $


06/11/2019            153      Busy Bee Jewelers                            Claim #: 24; Amount Claimed: 1,886.00; Amount                  7100-000                                       $485.34            $55,059.20
                                                                            Allowed: 1,886.00; Dividend: 0.10; Distribution
                                                                            Dividend: 25.73; Account Number: ; Notes: ;
06/11/2019            154      De Lage Landen Financial Services Inc.       Claim #: 25; Amount Claimed: 10,664.50; Amount                 7100-000                                      $2,744.40           $52,314.80
                                                                            Allowed: 10,664.50; Dividend: 0.56; Distribution
                                                                            Dividend: 25.73; Account Number: ; Notes: ;
06/11/2019            155      Wrights Farm Corp.                           Claim #: 26; Amount Claimed: 4,039.65; Amount                  7100-000                                      $1,039.56           $51,275.24
                                                                            Allowed: 4,039.65; Dividend: 0.21; Distribution
                                                                            Dividend: 25.73; Account Number: ; Notes: ;
06/11/2019            156      RSVP                                         Claim #: 27; Amount Claimed: 2,373.50; Amount                  7100-000                                       $610.80            $50,664.44
                                                                            Allowed: 2,373.50; Dividend: 0.12; Distribution
                                                                            Dividend: 25.73; Account Number: ; Notes: ;
06/11/2019            157      Cartwright Jewelers                          Claim #: 28; Amount Claimed: 8,255.86; Amount                  7100-000                                      $2,124.56           $48,539.88
                                                                            Allowed: 8,255.86; Dividend: 0.43; Distribution
                                                                            Dividend: 25.73; Account Number: ; Notes: ;
06/11/2019            158      Mary Picone                                  Claim #: 29; Amount Claimed: 1,222.21; Amount                  5300-000                                       $786.49            $47,753.39
                                                                            Allowed: 1,222.21; Dividend: 0.16; Distribution
                                                                            Dividend: 100.00; Account Number: ; Notes: ;
06/11/2019            159      Clerk, US Bankruptcy Court                   Small Dividends                                                   *                                              $3.09           $47,750.30
                                                                            Claim Amount                                        $(3.09)    7100-001                                                          $47,750.30
06/11/2019            160      Robic, LLP                                   Claim #: 31; Amount Claimed: 709.00; Amount Allowed:           7100-000                                       $182.45            $47,567.85
                                                                            709.00; Dividend: 0.03; Distribution Dividend: 25.73;
                                                                            Account Number: ; Notes: ;
06/11/2019            161      Pitney Bowes Global Financial Services LLC   Claim #: 32; Amount Claimed: 2,783.40; Amount                  7100-000                                       $716.28            $46,851.57
                                                                            Allowed: 2,783.40; Dividend: 0.14; Distribution
                                                                            Dividend: 25.73; Account Number: ; Notes: ;




                                                                                                                                          SUBTOTALS                $0.00                 $8,692.97
                                                             Case 16-26113-SMG            Doc 244
                                                                                              FORMFiled
                                                                                                    2 09/11/20                     Page 29 of 32                       Page No: 11                Exhibit 9
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         16-26113-SMG                                                                                        Trustee Name:                           Marc P. Barmat
 Case Name:                       ENDLESS JEWELRY NORTH AND SOUTH AMERICA, LLC                                                        Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:            **-***3681                                                                                          Checking Acct #:                        ******1301
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:
For Period Beginning:             12/2/2016                                                                                           Blanket bond (per case limit):          $52,222,000.00
For Period Ending:                8/11/2020                                                                                           Separate bond (if applicable):

       1                2                                3                                               4                                                 5                     6                        7

   Transaction       Check /                          Paid to/                   Description of Transaction                           Uniform            Deposit            Disbursement               Balance
      Date            Ref. #                       Received From                                                                     Tran Code             $                     $


06/11/2019            162      American Express Travel Related Services   Claim #: 33; Amount Claimed: 5,678.79; Amount               7100-000                                        $1,461.38           $45,390.19
                               Co, Inc                                    Allowed: 5,678.79; Dividend: 0.30; Distribution
                                                                          Dividend: 25.73; Account Number: ; Notes: (33-1)
                                                                          CONSIDERATION FOR THIS DEBT IS AMOUNTS
                                                                          OWED PURSUANT TO AGREEMENT WHEREBY
                                                                          THE DEBTOR ACCEPTED THE AMERICAN EXPR
06/11/2019            163      Hill Barth & King LLC                      Claim #: 34; Amount Claimed: 1,165.00; Amount               7100-000                                          $299.80           $45,090.39
                                                                          Allowed: 1,165.00; Dividend: 0.06; Distribution
                                                                          Dividend: 25.73; Account Number: ; Notes: ;
06/11/2019            164      Bradow Inc. dba Bradow Jewelers            Claim #: 35; Amount Claimed: 1,866.00; Amount               7100-000                                          $480.20           $44,610.19
                                                                          Allowed: 1,866.00; Dividend: 0.09; Distribution
                                                                          Dividend: 25.73; Account Number: ; Notes: ;
06/11/2019            165      Dun & Bradstreet                           Claim #: 37; Amount Claimed: 1,500.00; Amount               7100-000                                          $386.01           $44,224.18
                                                                          Allowed: 1,500.00; Dividend: 0.07; Distribution
                                                                          Dividend: 25.73; Account Number: ; Notes: ;
06/11/2019            166      Brian Michaels Jewelers                    Claim #: 39; Amount Claimed: 3,655.00; Amount               7100-000                                          $940.58           $43,283.60
                                                                          Allowed: 3,655.00; Dividend: 0.19; Distribution
                                                                          Dividend: 25.73; Account Number: ; Notes: ;
06/11/2019            167      Florida Department of Revenue              Claim #: 40; Amount Claimed: 229.50; Amount Allowed:        5800-000                                          $229.50           $43,054.10
                                                                          229.50; Dividend: 0.04; Distribution Dividend: 100.00;
                                                                          Account Number: ; Notes: (40-1) REEMPLOYMENT
                                                                          TAX claim(40-2) AMENDED REEMPLOYMENT
                                                                          TAX claim;
06/11/2019            168      Florida Department of Revenue              Claim #: 41; Amount Claimed: 2,342.90; Amount               5800-000                                        $2,342.90           $40,711.20
                                                                          Allowed: 2,342.90; Dividend: 0.48; Distribution
                                                                          Dividend: 100.00; Account Number: ; Notes: (41-1)
                                                                          SALES AND USE TAX claim;
06/11/2019            169      Berkowitz Pollack Brant Advisors and       Claim #: 42; Amount Claimed: 16,473.63; Amount              7100-000                                        $4,239.32           $36,471.88
                               Accountants L                              Allowed: 16,473.63; Dividend: 0.87; Distribution
                                                                          Dividend: 25.73; Account Number: ; Notes: ;



                                                                                                                                     SUBTOTALS                 $0.00                 $10,379.69
                                                                Case 16-26113-SMG         Doc 244
                                                                                              FORMFiled
                                                                                                    2 09/11/20                Page 30 of 32                       Page No: 12                 Exhibit 9
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-26113-SMG                                                                                  Trustee Name:                           Marc P. Barmat
 Case Name:                        ENDLESS JEWELRY NORTH AND SOUTH AMERICA, LLC                                                  Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:             **-***3681                                                                                    Checking Acct #:                        ******1301
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:
For Period Beginning:              12/2/2016                                                                                     Blanket bond (per case limit):          $52,222,000.00
For Period Ending:                 8/11/2020                                                                                     Separate bond (if applicable):

       1                2                                   3                                            4                                            5                     6                         7

   Transaction       Check /                            Paid to/                 Description of Transaction                      Uniform            Deposit            Disbursement                Balance
      Date            Ref. #                         Received From                                                              Tran Code             $                     $


06/11/2019            170      David Spivak                               Claim #: 43; Amount Claimed: 25,986.39; Amount         7100-000                                        $2,390.78            $34,081.10
                                                                          Allowed: 9,290.35; Dividend: 0.49; Distribution
                                                                          Dividend: 25.73; Account Number: ; Notes: ;
06/11/2019            171      Art Guild of Philadelphia, Inc.            Claim #: 44; Amount Claimed: 122,689.06; Amount        7100-000                                       $31,572.81                $2,508.29
                                                                          Allowed: 122,689.06; Dividend: 6.52; Distribution
                                                                          Dividend: 25.73; Account Number: ; Notes: ;
06/11/2019            172      Franchise Tax Board                        Claim #: 45; Amount Claimed: 2,508.29; Amount          5800-000                                        $2,508.29                   $0.00
                                                                          Allowed: 2,508.29; Dividend: 0.51; Distribution
                                                                          Dividend: 100.00; Account Number: ; Notes: ;
08/09/2019            146      VOID: EJ Fulfillment, LLC                  CHECK VOIDED AND ISSUED TO ASSIGNMENT                  7100-003                                   ($19,429.17)              $19,429.17
                                                                          CREDITOR
08/09/2019            151      VOID: Maggie and Stella's Gifts            CHECK RETURED FOR NO FORWARD; LOCATED                  7100-003                                       ($2,299.59)           $21,728.76
                                                                          CLAIMANT 08/09/19; CHECK RE-ISSUED.
08/09/2019            156      VOID: RSVP                                 UNABEL TO LOCATE CLAIMANT; NO ONE                      7100-003                                        ($610.80)            $22,339.56
                                                                          ANSWERS AT NUMBER PROVIDED.
08/09/2019            173      Maggie and Stella's Gifts                  Claim #: 20; Amount Claimed: 8,936.00; Amount          7100-000                                        $2,299.59            $20,039.97
                                                                          Allowed: 8,936.00; Dividend: 0.47; Distribution
                                                                          Dividend: 25.73; Account Number: ; Notes: ;


                                                                          CLAIMANT MOVED OVER A YEAR AGO; CHECK
                                                                          RETURNED; LOCATED CLAIMANT AT NEW
                                                                          ADDRESS; CHECK REISSUED 08/09/19
08/09/2019            174      JM PARTNERS LLC                            Claim #: 15; Amount Claimed: 75,500.00; Amount         7100-000                                       $19,429.17                 $610.80
                                                                          Allowed: 75,500.00; Dividend: 4.01; Distribution
                                                                          Dividend: 25.73; Account Number: ; Notes: ;


                                                                          CHECK VOIDED AND REISUUED TO ASSIGMENT
                                                                          CLAIMANT.
09/12/2019            142      STOP PAYMENT: Jaqueline D Sigrist          Claim #: 10; Amount Claimed: 1,719.81; Amount          5300-004                                       ($1,106.69)               $1,717.49
                                                                          Allowed: 1,719.81; Dividend: 0.22; Distribution
                                                                          Dividend: 100.00; Account Number: ; Notes: ;


                                                                                                                                SUBTOTALS                 $0.00             $34,754.39
                                                              Case 16-26113-SMG          Doc 244
                                                                                             FORMFiled
                                                                                                   2 09/11/20                      Page 31 of 32                         Page No: 13               Exhibit 9
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-26113-SMG                                                                                         Trustee Name:                           Marc P. Barmat
 Case Name:                        ENDLESS JEWELRY NORTH AND SOUTH AMERICA, LLC                                                         Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:             **-***3681                                                                                           Checking Acct #:                        ******1301
Co-Debtor Taxpayer ID #:                                                                                                                Account Title:
For Period Beginning:              12/2/2016                                                                                            Blanket bond (per case limit):          $52,222,000.00
For Period Ending:                 8/11/2020                                                                                            Separate bond (if applicable):

       1                2                                 3                                             4                                                     5                    6                       7

   Transaction       Check /                            Paid to/                Description of Transaction                               Uniform           Deposit            Disbursement              Balance
      Date            Ref. #                         Received From                                                                      Tran Code            $                     $


09/17/2019            175      Jaqueline D Sigrist                      Replacement of dividend check# 142 never received due            5300-000                                      $1,106.69               $610.80
                                                                        to Claimant moving; Claim #10 - Wages
07/06/2020                     CLERK, U.S. BANKRUPTCY COURT             Unclaimed Funds: Claimant# 27 - RSVP                             7100-001                                       $610.80                   $0.00

                                                                                          TOTALS:                                                        $1,081,402.09           $1,081,402.09                    $0.00
                                                                                              Less: Bank transfers/CDs                                           $0.00                   $0.00
                                                                                          Subtotal                                                       $1,081,402.09           $1,081,402.09
                                                                                              Less: Payments to debtors                                          $0.00                   $0.00
                                                                                          Net                                                            $1,081,402.09           $1,081,402.09



                     For the period of 12/2/2016 to 8/11/2020                                                        For the entire history of the account between 01/03/2017 to 8/11/2020

                     Total Compensable Receipts:                       $1,081,402.09                                 Total Compensable Receipts:                               $1,081,402.09
                     Total Non-Compensable Receipts:                           $0.00                                 Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                     $1,081,402.09                                 Total Comp/Non Comp Receipts:                             $1,081,402.09
                     Total Internal/Transfer Receipts:                         $0.00                                 Total Internal/Transfer Receipts:                                 $0.00


                     Total Compensable Disbursements:                  $1,081,402.09                                 Total Compensable Disbursements:                          $1,081,402.09
                     Total Non-Compensable Disbursements:                      $0.00                                 Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:                $1,081,402.09                                 Total Comp/Non Comp Disbursements:                        $1,081,402.09
                     Total Internal/Transfer Disbursements:                    $0.00                                 Total Internal/Transfer Disbursements:                            $0.00
                                                             Case 16-26113-SMG         Doc 244
                                                                                           FORMFiled
                                                                                                 2 09/11/20                  Page 32 of 32                         Page No: 14             Exhibit 9
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         16-26113-SMG                                                                                     Trustee Name:                           Marc P. Barmat
Case Name:                       ENDLESS JEWELRY NORTH AND SOUTH AMERICA, LLC                                                     Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:           **-***3681                                                                                       Checking Acct #:                        ******1301
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:
For Period Beginning:            12/2/2016                                                                                        Blanket bond (per case limit):          $52,222,000.00
For Period Ending:               8/11/2020                                                                                        Separate bond (if applicable):

      1                 2                                3                                            4                                                  5                   6                     7

  Transaction        Check /                         Paid to/                 Description of Transaction                           Uniform            Deposit           Disbursement            Balance
     Date             Ref. #                      Received From                                                                   Tran Code             $                    $




                                                                                                                                                                                  NET               ACCOUNT
                                                                                        TOTAL - ALL ACCOUNTS                               NET DEPOSITS                      DISBURSE              BALANCES

                                                                                                                                                   $1,081,402.09         $1,081,402.09                    $0.00




                     For the period of 12/2/2016 to 8/11/2020                                                  For the entire history of the case between 12/02/2016 to 8/11/2020

                     Total Compensable Receipts:                      $1,081,402.09                            Total Compensable Receipts:                               $1,081,402.09
                     Total Non-Compensable Receipts:                          $0.00                            Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                    $1,081,402.09                            Total Comp/Non Comp Receipts:                             $1,081,402.09
                     Total Internal/Transfer Receipts:                        $0.00                            Total Internal/Transfer Receipts:                                 $0.00


                     Total Compensable Disbursements:                 $1,081,402.09                            Total Compensable Disbursements:                          $1,081,402.09
                     Total Non-Compensable Disbursements:                     $0.00                            Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:               $1,081,402.09                            Total Comp/Non Comp Disbursements:                        $1,081,402.09
                     Total Internal/Transfer Disbursements:                   $0.00                            Total Internal/Transfer Disbursements:                            $0.00




                                                                                                                               /s/ MARC P. BARMAT
                                                                                                                               MARC P. BARMAT
